Citation Nr: 0407140	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-13 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 RO rating decision, which denied 
service connection for a right hip disability, as secondary 
to the veteran's service-connected left hip disability 
(characterized as bursitis ischial).  The veteran filed a 
notice of disagreement in March 2003.  The RO issued a 
statement of the case later that month, and the veteran 
submitted a VA Form 9 in April 2003.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for a right hip 
disability, which she contends is due to her altered gait 
from favoring her service-connected left hip.  The veteran's 
service medical records are associated with the claims 
folder, but contain no complaints or treatment for a right 
hip disability.  The veteran was granted service connection 
for bursitis, ischial, left hip, in October 1975.  

Post service medical records confirm that the veteran began 
seeking treatment for pain in her right hip in February 2001.  
VA treatment records reflect complaints of bilateral hip pain 
during February 2001, with complaints of pain increasing in 
October 2002.  VA treatment note dated October 10, 2002, 
reflects the examining physician's opinion that the veteran's 
right hip pain is related to her left hip disability and 
resulting change in gait over the years.  A later note by 
this doctor indicates the right hip disability "could be 
related" to the service-connected left hip disability.  X-
rays taken in March 2003 show degenerative joint disease.  
There was decreased range of motion and mild pain on internal 
rotation of the right hip.  

To date, the RO has not afforded the veteran a VA examination 
to determine the diagnosis and etiology of any right hip 
condition, as well as provide an opinion as to whether the 
veteran's right hip disability could be secondary to her left 
hip disability, and such an examination should be scheduled.  
VA generally has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  
Given the evidence suggestive of the presence of a right hip 
disability, secondary to a service-connected left hip 
disability, a VA examination and opinion is necessary.

Accordingly, the Board REMANDS this case for the following:

1.  Review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any right hip disability.  
The examiner should review the claims 
file prior to the examination of the 
veteran.  Any testing and/or x-rays 
deemed necessary should be conducted.  
The examiner should answer the following 
questions (and the reasons for any 
medical opinions should be discussed in 
detail):

a.  Does the veteran have a current 
right hip disability, to include 
arthritis?

b.  If the veteran has a current 
right hip disability, is it at least 
as likely as not (i.e., probability 
of at least 50 percent) that it is 
proximately due to, or a result of, 
her service-connected left hip 
disability, or is being aggravated 
by this service-connected 
disability?

3.  Thereafter readjudicate the issue 
shown on the title page of this remand.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, a summary of the relevant 
evidence, and discussion of all pertinent 
legal authority.  Allow an appropriate 
period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

